DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species: 
(1) Embodiment I (See Specification ¶[0034-0036]); (2) Embodiment II (See Specification ¶[0028]); (3) Embodiment III (See Specification ¶[ [0023]). The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.

Species 1 is directed to the mutually exclusive characteristic of accessing merchant information, generating a merchant vector for the merchant based on the plurality of service subcategories of the merchant, comparing a merchant vector to a plurality of other merchant vectors wherein the comparison comprises computing a similarity score between the plurality of service subcategories wherein computing the similarity score uses one of cosine similarity, a Euclidean distance, or a Pearson correlation coefficient, determine that the merchant information indicates a potential attrition of the merchant account, and providing a remediation strategy. 

  determining whether the current user is predicted to stop utilizing or decrease utilizing beyond a threshold amount the service provider system based on the comparing;  providing a remediation offer to the current user, the remediation offer is further based on risk rules for the service provider system and a limitation imposed on an account of the current user by the service provider system.

Species 3 is directed to the mutually exclusive characteristic of determining a merchant vector for a merchant based on merchant information wherein the merchant vector comprising a measurement of a plurality of merchant subcategories for merchant with service provider; comparing the merchant to a plurality of other merchants associated with the plurality of subcategories based on the merchant vector for plurality of merchants, wherein plurality of other merchant vectors are based on a matrix associated with the plurality of merchant subcategories, and wherein the plurality of merchants comprise previous merchant churns of the service provider; determining a subcategory similarity score for merchant with plurality of merchants based on  the comparing; determining a merchant churn probability for the merchant with service 

 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694